Cite as 2013 Ark. App. 657


                ARKANSAS COURT OF APPEALS
                                    DIVISION III
                                    No. CR-13-157


                                              Opinion Delivered November 6, 2013

                                       APPEAL FROM THE PULASKI
 BOBBY CUMMINS                         COUNTY CIRCUIT COURT,
                             APPELLANT FOURTH DIVISION
                                       [NO. CR-2011-1355]
 V.
                                              HONORABLE HERBERT WRIGHT,
 STATE OF ARKANSAS                            JUDGE

                                APPELLEE DISMISSED; MOTION TO
                                         WITHDRAW GRANTED


                             RHONDA K. WOOD, Judge


      This is a no-merit appeal from a probation revocation. Bobby Cummins pleaded

guilty to various offenses in January 2012 and was sentenced to five years’ probation. In

September 2012, the prosecutor filed an amended petition to revoke Cummins’s

probation, alleging that he had committed new crimes, failed to complete community

service hours, failed to report to his probation officer, refused to submit to drug tests,

failed to complete GED classes, and failed to pay his fines. Cummins pleaded guilty to

these charges, and the circuit court revoked his probation and sentenced him to prison.

      Cummins’s appellate counsel has filed a no-merit brief and motion to withdraw

under Anders v. California, 386 U.S. 738 (1967), and Ark. Sup. Ct. R. 4-2(k)(2) (2013).
                                Cite as 2013 Ark. App. 657


The brief and motion comply with the rules for these types of appeals. Cummins was

given an opportunity to file a pro se points, but has declined to do so.

       We hold that the appeal is without merit because, generally, a defendant cannot

appeal from a guilty plea. Ark. R. App. P.–Crim. 1(a) (2013). Exceptions to this rule

include (1) conditional-guilty pleas, (2) when the issue on appeal is one of evidentiary

errors that happened during the sentencing phase of the trial, or (3) the denial of a

postjudgment motion to amend an incorrect or illegal sentence. Johnson v. State, 2010 Ark.
63; Reeves v. State, 339 Ark. 304, 5 S.W.3d 41 (1999); Ark. R. Crim. P. 24.3(b). None of

those exceptions apply here. Cummins’s appeal is therefore dismissed, and the motion to

withdraw is granted. See Wise v. State, 2013 Ark. App. 1.

       Dismissed; motion to withdraw granted.

       GLADWIN, C.J., and PITTMAN, J., agree.

       William R. Simpson, Jr., Public Defender; Brandy Turner, Deputy Public Defender,

by: Margaret Egan, Deputy Public Defender, for appellant.

       No response.




                                              2